Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 1 of 10

    

UNITED srATEs DISTRICT C@URT,
SOUTHERN DISTRICT OF TEXAS
HoUSToN DIvisIoN

UNITED STATES OF ?YERY?A § i'§zzvidt€.§radiey,Cferi<af€)cizri'
ainti §
v. § CRIMINAL Nq 8 CR § 2 0
§
JOSEPH A. ISAAC, and § Count 1 (Conspiracy,
ANNA MARIA SITES, § 18 U.S.C. §371)
Defendants § Counts 2 - 8 (Mai1
§ Fraud, 18 U.S.C §1341)
§ Notice of Forfeiture
Filed Under Seal
INDICTMENT
THE GRAND JURY CHARGES:
Count One

(Conspiracy, 18 U.S.C. § 371)

A. INTRODUCTION
AT ALL TIMES MATERIAL HEREIN:

1. Joseph A. Isaac, defendant herein, operated FulFill P1us, lnc. (“FulFill”) in
Houston, Texas.

2. Anna Maria Sites, defendant herein, Worked for FulFill.

3. Dr. Pepper Snapple Group, Inc. (“DPSG”) is located in Plano, Texas, and

contracted With FulFill to administer various rebate advertising campaigns for DPSG

products across the United States.

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 2 of 10

B. THE CONSPIRACY
4. From in or about June 2010, and continuing through in or about February
17, 2015 , in the Houston Division of the Southern District of Texas and elsewhere,
JOSEPH A. ISAAC
and
ANNA MARIA SITES
defendants herein, did knowingly combine, conspire, confederate and agree with
each other to commit the following offense against the United States:
To knowingly devise and intend to devise a scheme and artifice to defraud
and to obtain money by means of false and fraudulent pretenses,
representations and promises and knowingly to use and cause to be used the
United States mail and private and commercial interstate carriers for the
purpose of executing the scheme and artifice to defraud, in violation of Title
18, United States Code, Section 1341, including the concealment of material
facts.
C. THE METHOD AND MEANS OF THE SCHEME AND ARTIFICE
5. The conspiracy consisted essentially of a plan by the defendants to obtain
money from DPSG intended for individuals and/ or businesses throughout the United

States who responded to rebate offers from DPSG by falsely representing and

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 3 of 10

causing to be falsely represented that the defendants had sent or caused to be sent
rebate payments to individuals and businesses who sent DPSC rebate claims to
FulFill.

6. lt was part of the conspiracy that the defendants would and did falsely
represent and caused to be falsely represented to DPSG that FulF ill had paid all who
claimed DPSG rebates when defendants knew that FulF ill had not.

7. lt was part of the scheme and artifice that defendants would and did issue
and cause to be issued DPSG rebate checks, which were mailed to individuals and/or
businesses who repeatedly contacted FulFill requesting payment of the DPSG
rebate.

8. lt was part of the conspiracy that the defendants would and did send and
cause to be sent to DPSG false reports to conceal the fact that money received by
FulF ill from DPSG to pay rebates was not used entirely for that purpose

9. lt was part of the conspiracy that the defendants would and did use and
cause to be used for their own personal use and non-rebate related expenses of
FulFill funds paid to FulFill by DPSG for the payment of rebates.

D. EXECUTION OF THE CONSPIRACY
10. On or about the dates set out below, in the Southern District of Texas,

and elsewhere, defendants committed or caused to be committed the following overt

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 4 of 10

acts in furtherance of the conspiracy:

(1) On or about May 6, 2014, defendants mailed and caused to be mailed
through the United States Postal Service a FulFill check in the amount of 8150.00 to
Adams Ribs in Pueblo West, Colorado.

(2) On or about l\/lay 15, 2014, defendants mailed and caused to be mailed
through the United States Postal Service a FulFill check in the amount of $75.00
payable to Belly Busters in Bell, Florida.

(3) On or about June 6, 2014, defendants mailed and caused to be mailed
through the United States Postal Service a FulFill check in the amount of 8150.()0
payable to Burrito Bar in Portland, Oregon.

(4) On or about September 25, 2014, defendants mailed and caused to be
mailed through the United States Postal Service a FulFill check in the amount of
S75.00 payable to Glacier lce in Grand Junction, Colorado.

(5) On or about November 23, 2014, defendants sent and caused to be a sent
an email to DPSG containing an invoice from FulFill to DPSG fraudulently showing
the mailing of 108 rebate checks through November 30, 2014.

(6) On or about January 13, 2015, defendants mailed and caused to be mailed
through the United States Postal Service a FulFill check in the amount of 8150.00

payable to Hibachi Grill and Buffet in Cincinnati, Ohio.

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 5 of 10

(7) On or about lanuary 21, 2015, defendants mailed and caused to be mailed
through the United States Postal Service a FulFill check in the amount of 375.00
payable to White Lane Shell in Bakersfield, Califomia.

(8) On or about January 21, 2015, defendants mailed and caused to be mailed
through the United States Postal Service a FulFill check in the amount of 8150.00
payable to Rice King in Colleyville, Texas.

ln violation of Title 18, United States Code, Section 371.

Counts Two tm@gh Eight
(l\/Iail Fraud, 18 U.S.C. § 1341)

A. INTRODUCTION
AT ALL Tll\/IES MATERIAL HEREIN:

l. The Grand Jury realleges and incorporates as if set out at length herein,
each and every allegation set out in paragraphs l, 2, and 3 of Count One.
B. THE SCHEME AND ARTIFICE

2. From in or about June 2010, and continuing through in or about February
17, 2015, in the Houston Division of the Southern District of Texas and elsewhere,

JOSEPH A. ISAAC

and

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 6 of 10

ANNA MARIA SITES
defendants herein, did knowingly execute and attempt to execute a scheme and
artifice to defraud and to obtain moneys, funds and credits by means of material false
and fraudulent pretenses, representations and promises, including the concealment
of material facts.
C. THE METHOD AND MEANS OF THE SCHEME AND ARTlFlCE

3. The scheme and artifice consisted essentially of a plan by defendants to
obtain money from DPSG intended for individuals and businesses throughout the
United States who responded to rebate offers from DPSG by falsely representing
and causing to be falsely represented that the defendants had sent and caused to be
sent rebate payments to all who sent DPSC rebate claims to FulFill.

4. lt was part of the scheme and artifice that the defendants would and did
falsely represent and caused to be falsely represented to DPSG that FulFill had paid
all who claimed DPSG rebates when defendants knew that FulFill had not.

5. lt was part of the scheme and artifice that defendants would and did issue
and cause to be issued DPSG rebate checks, which were mailed to individuals and/or
businesses who repeatedly contacted FulFill for payment of the DPSG rebate.

6. lt was part of the scheme and artifice that the defendants would and did

send and cause to be sent to DPSG false reports to conceal the fact that money

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 7 of 10

received by FulFill from DPSG to pay rebates was not used entirely for that purpose

7. lt was part of the scheme and artifice that the defendants would and did
use and cause to be used for their own personal use and non-rebate related expenses
of FulF ill funds paid to FulFill by DPSG for the payment of rebates.

D. EXECUTION OF THE SCHEME AND ARTIFICE

 

8. On or about the dates set out in the counts below, in the Southern District

of Texas, and elsewhere, defendants
JOSEPH A. ISAAC
and
ANNA MARIA SITES,

for the purposes of executing the aforesaid scheme and artifice to defraud and
intending to do so, and for obtaining money by means of materially false and
fraudulent pretenses, representations and promises, including the concealment of
material facts, did knowingly send and deliver and caused to be sent and delivered
through the United States Postal Service checks from FulFill, as Set out and

described in the counts below:

 

COUNT DATE FROM/TO lTEl\/l
Count Two May 6, 2014 FulFill to Adams FUlFi]l Ch€Ck irl
Ribs the amount of
$ l 50.00

 

 

 

 

 

 

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 8 of 10

 

 

 

 

 

 

Count Three May 15, 2014 FulFill to Belly FUlFill Ch€Ck irl
Busters the amount of
$75.00
Count Four June 6, 2014 FulFill to Burrito FUlFiH Ch€Ck in
Bar the amount of
8150.00
Count Five September 25, FulF ill to The FUlFiH Ch€€k irl
2014 Glacier lce the amount of
$75.00
Count Six January 13, 2015 FulFill to Hibachi FulFill check in
Grill & Buffet the amount of
$150.00
Count Seven January 21, 2015 FulFill to White FulFill check in
Lane Shell the amount of
$75.00
Count Eight January 21, 2015 FulFill to Rice FulFill check in
King the amount of
$150.00

 

 

 

 

 

ln violation of Title 18, United States Code, Sections 1341 and 2.

 

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 9 of 10

NoTICE oF FoRFElTURE
(18 U.s.C. § 981(3)(1)(€)311<1 28 u.s.C. § 2461(¢))

 

Pursuant to Title 18, United States Code, Section 98l(a)(1)(C), and Title 28,
United States Code, Section 2461(0), the United States gives notice to
defendants
JOSEPH A. ISAAC
and

ANNA MARIA SITES

that upon conviction for conspiracy to commit mail fraud in violation of Title 18,
United States Code, Section 371, as charged in Count l, and mail fraud, in violation
of Title 18, United States Code, Section 1341, as charged in Counts 2 through 8, all
property which constitutes or is derived from proceeds traceable to such violations

shall be forfeited to the United States.

Monev Judgment and Substitute Assets

 

The United States will seek the imposition of a money judgment against each
defendant ln the event a condition listed in Title 18, United States Code, Section

853(p) exists, the United States will seek to forfeit any other property of each

Case 4:18-cr-00620 Document 1 Filed in TXSD on 10/17/18 Page 10 of 10

defendant up to the amount of the money judgment

A TRUE BILL; /,;»
//? Original Signature on File

RYAN K. PATRICK
United States Attomey

By: W”’ 2 W
l HN R. BRADDOCK
Assistant United States Attorney

10

